PER CURIAM.
Smith, as personal representative of the estate of Blanche Boyle, appeals from a nonfinal order denying a motion for garnishment and injunctive relief. We hold that the funds used to post the supersedeas bond are not garnishable while in the depository of the court. See Leatherman v. Gimourginas, 192 So.2d 301 (Fla. 3d DCA 1966) (funds in custodia legis are not gar-nishable).
Accordingly, we affirm without prejudice and remand with directions that, upon proper application for return of the bond, the trial court should specify when the funds are to be released and notify all parties involved of that fact.
Affirmed and remanded with directions.